UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 7) Bancorp Rhode Island, Inc. (Name of Issuer) Common Stock $0.01 par value per share (Title of Class of Securities) 059 (CUSIP Number) Margaret D. Farrell, Esquire Hinckley, Allen & Snyder LLP 50 Kennedy Plaza, Suite 1500 Providence, Rhode Island 02903 (401) 274-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. CUSIP No.059690 10 7 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only).Merrill W. Sherman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) Not applicable. (b) Not applicable. 3. SEC Use Only 4. Source of Funds (See Instructions)PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of OrganizationUnited States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power294,810* 8. Shared Voting Power0 9. Sole Dispositive Power294,810* 10. Shared Dispositive Power0 *Includes 20,500 shares of the Issuer’s Common Stock held in a custodial account, 137,340 shares subject to options to purchasethe
